Case 1:16-cr-00614-AMD Document 216 Filed 02/21/19 Page 1 of 3 PageID #: 4226
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
RMT:AAS/ICR/CRH                                       271 Cadman Plaza East
F. #2015R01787                                        Brooklyn, New York 11201


                                                      February 21, 2019

By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Dan Zhong
                       Criminal Docket No. 16-614 (AMD)

Dear Judge Donnelly:

                The government writes to provide the Court with material information bearing on
the defendant’s request to conduct Rule 15 depositions, and to advise the Court of the
representations the United States Attorney’s Office is prepared to provide to the potential witnesses
identified by the defendant going forward.

   I.      Background

                As the Court is aware, the defendant has sought Rule 15 depositions for certain
witnesses currently residing in the People’s Republic of China (the “PRC”). On January 4, 2019,
in support of their motion, counsel for the defendant stated that “[t]he Witnesses themselves
(through counsel), not Mr. Zhong, have rejected” the United States and the United Kingdom as
locations for their testimony. (Def. Br. 2, Dkt. No. 186 (Jan. 4, 2019)). On January 30, 2019, the
Court issued a memorandum and order permitting the defendant to take witness testimony “in the
United Kingdom or in another jurisdiction amenable to both parties, provided that the Government
provides safe passage letters for the witnesses.” On February 8, 2019, defense counsel informed
the government that, despite their prior representations, several of the witnesses had become
willing to travel to the United Kingdom to be deposed, and later that day filed a letter requesting a
one-week adjournment of trial to conduct depositions in London based on the representation that
“the defense has, through counsel for the proposed deponents (the “Witnesses”), obtained the
agreement of a number of the Witnesses to sit for depositions in London, with the protection of
the safe passage letters that the government offered.” (Def. Ltr., Dkt. No. 200.).

               In an effort to determine how best to transmit the “safe passage letters” that the
government had agreed to provide to the potential deponents, the government thereafter contacted
Marjorie J. Pierce, counsel for the proposed deponents, and inquired whether her clients were in
Case 1:16-cr-00614-AMD Document 216 Filed 02/21/19 Page 2 of 3 PageID #: 4227



fact willing to participate in the depositions in the United Kingdom. Ms. Pierce advised the
government that, contrary to defense counsel’s representations to the Court, she had not spoken to
her clients about doing so and stated that she planned to fly to China to discuss the matter with
them on February 15, 2019. The government provided safe passage letters for each of the five
potential witnesses identified by defense counsel to Ms. Pierce on February 12, 2019. Those letters
represented that the United States Attorney’s Office for the Eastern District of New York (the
“USAO-EDNY”) would “not take any action or cause any law enforcement officer in the United
Kingdom to take any action, based on any act or offense relating to the Trial, to cause [the
witnesses] to be subject to service of process, arrest, or detention, or otherwise pursue any action
that would cause [the witnesses] to be prevented from freely leaving the United Kingdom.” The
letters further represented that the USAO-EDNY “is unaware of any other such law enforcement
officers or persons having an interest in taking any action that would prevent from [the witnesses]
from freely leaving the United Kingdom. Nor will the USAO-EDNY request U.K. immigration
authorities to conduct a border search of [the witnesses].”

                The government thereafter made preparations to attend the depositions of five
witnesses in London on February 20-22, 2019. Defense counsel subsequently advised the
government on February 16, 2019, that they planned to depose just three of the five potential
witnesses: Yunping Xia, Dehuai Tang and Yuliang Wang. On the night of Sunday, February 17,
2019, defense counsel advised the government that they had just learned that all three of their
prospective deponents had been denied visas to travel to the United Kingdom. In a call the next
day, February 18, 2019, defense counsel stated that they did not know why the visas had been
denied and proposed that the parties conduct depositions in one of several Caribbean Islands that
does not require Chinese visitors to obtain visas in advance of travel. Later that day, the defendant
filed a letter with the Court notifying the Court of his proposal to conduct depositions in one of
several Caribbean Islands. (See Def. Ltr., Dkt. No. 212).

   II.     The Witnesses’ Visa Fraud Against the Laws of the United Kingdom

               Earlier this morning, the government obtained information from the Government
of the United Kingdom’s Home Office that at least two of the prospective deponents were denied
visas because they presented fraudulent banking statements in support of their visa applications
for travel to the United Kingdom. The government has requested further information and
documentation through official channels.

               It is the government’s understanding that, similar to the United States, banking
statements provided in support of a visa application are material to the U.K. Government’s visa
determination, because a visa applicant’s financial situation in their home country bears on the
determination whether the applicant has an intent to immigrate to the United Kingdom. An
applicant with strong finances in their home country is less likely to attempt to overstay a non-
immigrant visa than an applicant with poor finances or prospects in their country of origin. The
government further understands that making a materially false statement in connection with a U.K.
visa application is a crime under U.K. law as it is under U.S. law. Accordingly, the witnesses, or
the persons who prepared their applications, made potentially criminal false or fraudulent
statements to the government of the United Kingdom.




                                                 2
Case 1:16-cr-00614-AMD Document 216 Filed 02/21/19 Page 3 of 3 PageID #: 4228



                As the Court is aware, the defendant in this case is charged with conspiring to
commit visa fraud under U.S. law, and the government expects to admit evidence that will show
that the defendant and his coconspirators agreed to prepare and submit materially false visa
applications for workers they brought to the United States. The potentially criminal acts
committed by these individuals, or caused by third parties attempting to facilitate their travel, are
troubling, particularly because of the close relationship between visa fraud and forced labor in this
case. Based on this new conduct, the government can represent to the potential witnesses only that
it will not seek to extradite any witness from a foreign country to which they are traveling for
depositions.


                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:      /s/ Craig R. Heeren
                                                      Alexander A. Solomon
                                                      Ian C. Richardson
                                                      Craig R. Heeren
                                                      Assistant U.S. Attorneys
                                                      (718) 254-7000

cc:    Defense counsel (by ECF)
       Marjorie J. Peerce, Esq. (counsel for individual witnesses) (by email)




                                                 3
